DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4, 6, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Morioka et al. (US 2013/0032382 A1), hereinafter Morioka, in view of Haq et al. (US 5,855,995 A), hereinafter Haq, both originally of record in the Non-Final rejection dated December 30, 2019.

Regarding claims 1, 2, 4, 6, 7, 9 and 10, Morioka teaches a hermetic feedthrough for an implantable medical device ([0002]), including a base/main body (112) (FIG. 1, [0029]) (corresponding to a hermetic package comprising a container), the base including a ferrule (1116) that may be titanium (FIGs. 4 and 5; [0039]) (corresponding to a metal container) with a ceramic feedthrough (1112) brazed to the ferrule (1116) (FIGs. 4 and 5; [0039]; [0004]) (corresponding to the container (ferrule-base) is brazed (bonded) to the substrate (ceramic-which is insulating) the ceramic feedthrough (1112) (FIGs.4-7; [0039]-[0040]; [0004]) contains at least one via straight through it (1120) (FIGs. 6-7; [0040]; [0004]), and the via (hole) is filled with an electrically conductive paste including platinum ([0004]) through to the top planar surface of via 1120 (FIGs. 6-7; [0040]; [0004]), and the base, including the ceramic feedthrough, is hermetically sealed and biocompatible for use as an implantable medical device ([0004]; [0034]; implantable medical devices are biological implants), and the via has an a planar inside surface of the hermetic package s(vertical i.e. top to bottom of via 1120) (FIGs. 6-7; [0040]), but does not teach having at least three layers bonded to the container…at least two layers of a second metal paste, including a metal different from the first metal, wherein the first metal is more biocompatible than the second metal, and the second metal is less reactive than the first metal…and the second metal paste having a surface coplanar with the planar inside surface of the ceramic substrate, nor wherein the first metal is platinum and the second metal is tungsten, nor wherein the at least one layer of the first metal is on an outside surface of the hermetic package and the at least one layer of the second metal is on an inside surface of the hermetic package.
Haq, in the similar field of endeavor, hermetic seals for ceramic substrates (Col. 11 Lns. 6-18), teaches layers of a second metal paste (tungsten), in internal vias (within the surface) that are coplanar with vertical surfaces of the substrate (68) including a metal different from the first metal (platinum), in external vias (66) (at the outer surface of the hermetic package), with more than three total layers in the substrate (Col. 9 Lns. 4-18-internal and external vias contain different metal pastes; Col. 11 Lns. 51-57-external vias contain platinum; Col. 17 Lns. 20-25-external vias contain platinum; Col. 13 Lns. 14-17-internal vias contain tungsten; FIG. 6), specifically that the external paste may contain gold and platinum and no tungsten (Col. 17 Lns. 28-29; gold is known to be a very biocompatible material and applicant’s specification states that platinum is more biocompatible than tungsten [0015]) and the internal paste contains about 85% by weight tungsten and about 15% by weight an organic binder (adding to 100%, i.e. no first metal is contained) (Col. 14 Lns. 11-16; applicant’s specification states that platinum is electrochemically stable while tungsten readily corrodes in direct contact with bodily fluids [0015] i.e. is more reactive).  As shown in FIG. 6 there are planes where the metal in the external vias (66) are coplanar with the outer (top or bottom) surface and there are planes where the metal in the internal vias (68) is coplanar with the internal surface of the case (16) (FIGs. 1 and 6; Col 5. Lns. 55-61).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Morioka to include layers of a second metal paste (tungsten), in internal vias (within the surface) that are coplanar with vertical surfaces of the substrate including a metal different from the first metal (platinum), in external vias (at the outer surface), with more than three total layers in the substrate, specifically that the external paste may contain gold and platinum and no tungsten and the internal paste contains about 85% by weight tungsten and about 15% by weight an organic binder, and there are planes where the metal in the external vias are coplanar with the outer surface and there are planes where the metal in the internal vias are coplanar with the internal surface of the case taught by Haq.  The motivation in doing so would have been to choose metallic pastes that provide a shrinkage match between the internal and external surfaces and thereby prevent sinking or protruding to make an effective product (Col. 11 Lns. 6-11).

Response to Arguments
Applicant’s claim amendments, filed June 09, 2022, with respect the claim objection have been fully considered and are persuasive.  The claim objection of October 27, 2021 has been withdrawn. 

Applicant's arguments filed June 09, 2022 have been fully considered but they are not persuasive regarding the 35 U.S.C. 103 rejections.  Applicant states that the amendment makes it clear that applicant means the most inside surface open to the inside of the hermetic package, which is not true under broadest reasonable interpretation.  Applicant has repeatedly failed to acknowledge that there are multiple “inner surfaces” present in Haq, beyond the layered structure shown in applicant’s drawings, which are not commensurate in scope with the claim limitations presently presented.  As presently recited “inner” allows for the surface within the substrate of the vias as well, which are open to an inside of the hermetic package, under broadest reasonable interpretation.  As presently recited Morioka in view of Haq does teach the claim limitations, therefore, this argument is not persuasive.  
Applicant alleges that their invention uses platinum only on the outermost layer, which is not commensurate in scope with the claim language presented, and is therefore not a persuasive argument. 
Applicant further states that Haq “does not show a via”, this is not true as Haq teaches layers of a second metal paste (tungsten), in internal vias (within the surface) that are coplanar with vertical surfaces of the substrate (68) including a metal different from the first metal (platinum), in external vias (66) (at the outer surface), with more than three total layers in the substrate (Col. 9 Lns. 4-18-internal and external vias contain different metal pastes; Col. 11 Lns. 51-57-external vias contain platinum; Col. 17 Lns. 20-25-external vias contain platinum; Col. 13 Lns. 14-17-internal vias contain tungsten; FIG. 6),
Applicant’s assertion that neither reference teaches a different metal on the inside surface than on the exterior (outside surface) is not persuasive as Haq clearly teaches it, specifically that the external paste may contain gold and platinum and no tungsten (Col. 17 Lns. 28-29; gold is known a s very biocompatible material and applicant’s specification states that platinum is more biocompatible than tungsten [0015]) and the internal paste contains about 85% by weight tungsten and about 15% by weight an organic binder (adding to 100%, i.e. no first metal is contained) (Col. 14 Lns. 11-16; applicant’s specification states that platinum is electrochemically stable while tungsten readily corrodes in direct contact with bodily fluids [0015] i.e. is more reactive).  Thus, this argument by applicant is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784       

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784